 Fill in this information to identify your case:

 Debtor 1                     Richard Alan Pierce
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number            21-50957 SLJ
 (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                   amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                 Unsecured claim
 1                                                                   What is the nature of the claim?                                               $2,048.00
              ACAR Leasing LTD
              P.O. Box 183853                                        As of the date you file, the claim is: Check all that apply
              Arlington, TX 76096-3853                                      Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
              Contact                                                        Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
              Contact phone                                                         Unsecured claim


 2                                                                   What is the nature of the claim?                                               $21,678.00
              BMW Financial
              P.O. Box 3608                                          As of the date you file, the claim is: Check all that apply
              Dublin, OH 43016                                              Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
              Contact                                                        Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              Case: 21-50957                  Doc# 31                Filed: 08/16/21            Entered: 08/16/21 11:01:55                       Page 1 of 7
 Debtor 1          Richard Alan Pierce                                                              Case number (if known)            21-50957 SLJ

            Contact phone                                                           Unsecured claim


 3                                                                   What is the nature of the claim?              Government                    $3,936.00
                                                                                                                   Miscellaneous Debt
            Collection Division
            San Bernardino County                                    As of the date you file, the claim is: Check all that apply
            157 W. 5th Street, Fl 2                                         Contingent
            San Bernardino, CA 92415                                        Unliquidated
                                                                            Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 4                                                                   What is the nature of the claim?              Employment tax                $1,715.00
                                                                                                                   arrears
            Employment Development Dept.
            BOCS M/C 91                                              As of the date you file, the claim is: Check all that apply
            P.O. Box 826218                                                 Contingent
            Sacramento, CA 94203-6218                                       Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 5                                                                   What is the nature of the claim?              Payroll tax arrears           $876.00
            Employment Development Dept.
            Bankruptcy Group MIC 92E                                 As of the date you file, the claim is: Check all that apply
            P.O. Box 826880                                                 Contingent
            Sacramento, CA 94280-0001                                       Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 6                                                                   What is the nature of the claim?              Lease                         $7,398.00
            GM Financial
            P. O. Box 181145                                         As of the date you file, the claim is: Check all that apply
            Arlington, TX 76096                                             Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                             None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case: 21-50957                   Doc# 31                Filed: 08/16/21            Entered: 08/16/21 11:01:55                     Page 2 of 7
 Debtor 1          Richard Alan Pierce                                                              Case number (if known)            21-50957 SLJ

                                                                     
                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 7                                                                   What is the nature of the claim?              Collection for medical        $4,720.00
                                                                                                                   services
            Good Samaritan Hospital
            c/o Resurgent Capital Services                           As of the date you file, the claim is: Check all that apply
            P.O. Box 1927                                                   Contingent
            Greenville, SC 29602                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 8                                                                   What is the nature of the claim?              Collection for medical        $1,354.00
                                                                                                                   services
            Good Samaritan Hospital
            c/o Resurgent Capital Services                           As of the date you file, the claim is: Check all that apply
            P.O. Box 1927                                                   Contingent
            Greenville, SC 29602                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 9                                                                   What is the nature of the claim?              Collection for medical        $1,348.00
                                                                                                                   services
            Good Samaritan Hospital
            c/o Resurgent Capital Services                           As of the date you file, the claim is: Check all that apply
            P.O. Box 1927                                                   Contingent
            Greenville, SC 29602                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case: 21-50957                   Doc# 31                Filed: 08/16/21            Entered: 08/16/21 11:01:55                     Page 3 of 7
 Debtor 1          Richard Alan Pierce                                                              Case number (if known)            21-50957 SLJ


 10                                                                  What is the nature of the claim?              Collection for medical        $2,026.00
                                                                                                                   services
            Good Samaritan Hospital
            c/o Resurgent Capital Services                           As of the date you file, the claim is: Check all that apply
            P.O. Box 1927                                                   Contingent
            Greenville, SC 29602                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 11                                                                  What is the nature of the claim?              Income tax arrears            $20,165.00
            Internal Revenue Service
            P.O. Box 7346                                            As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19101-7346                                     Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 12                                                                  What is the nature of the claim?              Income tax arrears            $18,762.00
            Internal Revenue Service
            P.O. Box 7346                                            As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19101-7346                                     Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 13                                                                  What is the nature of the claim?              Legal Fees                    $51,649.00
            Mlnarik Law Offices
            2930 Bowers Avenue                                       As of the date you file, the claim is: Check all that apply
            Santa Clara, CA 95051-0919                                      Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case: 21-50957                   Doc# 31                Filed: 08/16/21            Entered: 08/16/21 11:01:55                     Page 4 of 7
 Debtor 1          Richard Alan Pierce                                                              Case number (if known)            21-50957 SLJ

                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 14                                                                  What is the nature of the claim?              Quarterly US Trustee          $652.00
                                                                                                                   fees for Chapter 11
            Office of the U.S. Trustee
            300 Las Vegas Blvd. South, Suite                         As of the date you file, the claim is: Check all that apply
            4300                                                            Contingent
            Las Vegas, NV 89101                                             Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 15                                                                  What is the nature of the claim?              Collection Attorney           $2,340.00
                                                                                                                   City Of Morgan Hill
                                                                                                                   Utility
            Rash Curtis & Associates
            P. O. Box 5790                                           As of the date you file, the claim is: Check all that apply
            Vacaville, CA 95687                                             Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 16                                                                  What is the nature of the claim?              194 Lantz Drive               $526,575.00
                                                                                                                   Morgan Hill, CA 95037
                                                                                                                   Santa Clara County
                                                                                                                   Single Family
                                                                                                                   Residence -- used as a
                                                                                                                   business corp.
                                                                                                                   headquarters as well
                                                                                                                   home. 4255 square
            Richard W. Joyce and
            Yong Cha Joyce                                           As of the date you file, the claim is: Check all that apply
            212 E. Grand Coulee Ave.                                        Contingent
            Grand Coulee, WA 99133-9457                                     Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                             No


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



             Case: 21-50957                   Doc# 31                Filed: 08/16/21            Entered: 08/16/21 11:01:55                     Page 5 of 7
 Debtor 1          Richard Alan Pierce                                                              Case number (if known)            21-50957 SLJ

            Contact                                                          Yes. Total claim (secured and unsecured)                    $526,575.00
                                                                                    Value of security:                                 - $1,750,000.00
            Contact phone                                                           Unsecured claim                                       $526,575.00


 17                                                                  What is the nature of the claim?              194 Lantz Drive                     $336,112.00
                                                                                                                   Morgan Hill, CA 95037
                                                                                                                   Santa Clara County
                                                                                                                   Single Family
                                                                                                                   Residence -- used as a
                                                                                                                   business corp.
                                                                                                                   headquarters as well
                                                                                                                   home. 4255 square
            Richard W. Joyce and
            Yong Cha Joyce                                           As of the date you file, the claim is: Check all that apply
            212 E. Grand Coulee Ave.                                        Contingent
            Grand Coulee, WA 99133-9457                                     Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                    $336,112.00
                                                                                    Value of security:                                 - $1,750,000.00
            Contact phone                                                           Unsecured claim                                       $336,112.00


 18                                                                  What is the nature of the claim?              194 Lantz Drive                     $60,183.00
                                                                                                                   Morgan Hill, CA 95037
                                                                                                                   Santa Clara County
                                                                                                                   Single Family
                                                                                                                   Residence -- used as a
                                                                                                                   business corp.
                                                                                                                   headquarters as well
                                                                                                                   home. 4255 square
            Santa Clara County Tax Collector
            70 W. Hedding St.                                        As of the date you file, the claim is: Check all that apply
            San Jose, CA 95110                                              Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                    $60,183.00
                                                                                    Value of security:                                 - $1,750,000.00
            Contact phone                                                           Unsecured claim                                       $60,183.00


 19                                                                  What is the nature of the claim?              194 Lantz Drive                     $367,030.00
                                                                                                                   Morgan Hill, CA 95037
                                                                                                                   Santa Clara County
                                                                                                                   Single Family
                                                                                                                   Residence -- used as a
                                                                                                                   business corp.
                                                                                                                   headquarters as well


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                              Page 6

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy



             Case: 21-50957                   Doc# 31                Filed: 08/16/21            Entered: 08/16/21 11:01:55                       Page 6 of 7
 Debtor 1          Richard Alan Pierce                                                              Case number (if known)            21-50957 SLJ

                                                                                                                   home. 4255 square
            Sassan Raissi, et al
            c/o Superior Loan Servicing                              As of the date you file, the claim is: Check all that apply
            7525 topanga Canyon Blvd.                                       Contingent
            Canoga Park, CA 91303                                           Unliquidated
                                                                            Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                     $2,117,030.00
                                                                                    Value of security:                                 - $1,750,000.00
            Contact phone                                                           Unsecured claim                                        $367,030.00


 20                                                                  What is the nature of the claim?                                                $500.00
            Sullivan Water Co.
            175 Scheller Ave.                                        As of the date you file, the claim is: Check all that apply
            Morgan Hill, CA 95037-9343                                      Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                            None of the above apply

                                                                     Does the creditor have a lien on your property?
                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)
                                                                                    Value of security:                                 -
            Contact phone                                                           Unsecured claim


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Richard Alan Pierce                                                          X
       Richard Alan Pierce                                                                  Signature of Debtor 2
       Signature of Debtor 1


       Date      August 16, 2021                                                            Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 7

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case: 21-50957                   Doc# 31                Filed: 08/16/21            Entered: 08/16/21 11:01:55                        Page 7 of 7
